OPINION
BLEIL, Justice.
Charles Taylor appeals from his conviction for the offense of possession of a controlled substance, complaining that the trial court erred in permitting him to represent himself at trial. We affirm the judgment.
Taylor was indicted in May 1994. Robert Nisbett served as Taylor’s defense counsel until July 8, 1994, when Taylor orally requested that he be permitted to represent himself at trial. The trial court granted Taylor’s request, but appointed Nisbett as standby counsel. The trial began approximately two weeks later. In the midst of cross-examining the State’s first witness, Taylor relinquished his right to self-representation and asked that Nisbett act as his legal counsel. Taylor and his attorney agreed to stipulate to the evidence and, after being given the proper admonishments by the court, Taylor changed his plea to guilty.
Where there is no plea bargain and a guilty plea is voluntarily and understandingly made, all nonjurisdictional defects, including claimed deprivations of federal due process, are waived. Shallhorn v. State, 732 S.W.2d 636, 637 (Tex.Crim.App.1987); Helms v. State, 484 S.W.2d 925, 927 (Tex.Crim.App. 1972). Taylor entered an open plea of guilty and does not attack the voluntariness of that plea on appeal. Taylor has waived any error regarding the trial court’s decision to permit him to represent himself.
The judgment of the trial court is affirmed.